[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Order
The foregoing motion praying that the Plaintiffs be declared and adjudged the legal parents of the unborn Baby and that the egg donor agreement and the gestational carrier agreement be found to be valid, enforceable, irrevocable and of full legal effect, it is:
ORDERED, that the plaintiffs be declared and adjudged the legal parents of the unborn Baby and the gestational carrier agreement between the Plaintiffs and the Defendants HEATHER KIRKBRIDE and KEVIN KIRKBRIDE is found to be valid, enforceable, irrevocable and of full legal effect.
IT IS FURTHER ORDERED the egg donor agreement between the Plaintiffs and the
Defendants LAUREN BUDNICK is found to be valid, enforceable, irrevocable and of full legal effect.
IT IS FURTHER ORDERED that the Defendant YALE-NEW HAVEN HOSPITAL or GREENWICH HOSPITAL shall place the names of the Plaintiffs ANDREW R. VOGEL and DONALD A. SAVITZ on the birth certificates as the parents of said child.
CT Page 1